DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,568,522. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a surgical vision system, comprising an infrared source to increase/heat the temperature of a tissue and infrared camera to detect the change in temperature.

U. S. Application No. 16/799,721
U. S. Patent No. 10,568,522
1. A surgical vision system for imaging temperature changes of tissue, comprising: an infrared source configured to provide infrared light to tissue, the infrared light sufficient to heat a surface of the tissue to a temperature between 3 and 10 degrees Celsius above a temperature of surrounding tissue; an infrared camera configured to provide a sequence of infrared images of the tissue; a camera adapted to obtain an optical image of the tissue; and an image processing system configured to determine an image of rate of elevation or decay of temperature of the tissue from the sequence of infrared images of the tissue by fitting a decay function to pixels of the sequence of infrared images of the tissue, the decay function being a first or second order exponential decay function; the image processing system further configured to enhance the image of rate of elevation or decay of temperature with one or more image processing techniques selected from the group consisting of spatial or image denoising, image averaging over a sequence of images of rate of change of elevation or decay of temperature, FFT-based filtering, edge enhancement, and image segmentation to separate a region of interest from background.  
2. The surgical vision system of claim 1, wherein the infrared source is configured to provide infrared light to tissue through an end of a surgical optical device selected from the group consisting of an endoscope and a laparoscope, and the infrared camera is configured to receive infrared light from tissue through the end of the surgical optical device.  
3. The surgical vision system of claim 2, wherein the infrared camera is operable at least at a first wavelength in the infrared band of 0.8 to 4.6 microns.  
4. The surgical vision system of claim 3, wherein the first wavelength is in the infrared band of 1.8 to 4.6 microns.  
5. The surgical vision system of claim 6, wherein the second wavelength is in the infrared band of 1.8 to 4.6 microns.  





6. The surgical vision system of claim 4, wherein the first wavelength lies between 2.5 and 3 microns.  








7. The surgical vision system of claim 2, wherein the image of rate of elevation or decay of temperature of the tissue comprises multiple pixels each depicting rate of change of temperature.  
11. A surgical vision system for imaging thermal energy of a tissue, comprising: an infrared camera configured to provide images of tissue at infrared wavelengths and located in known orientation with respect to a camera operating in the visible spectrum;  14PATENT Docket No. 703079 an infrared source, located on a secondary instrument, configured to provide infrared light to tissue; and an image processing system configured to determine the location and orientation of the secondary instrument by identifying where the infrared energy was deposited, to display images of heat capacity of the tissue derived from the images of tissue at infrared wavelengths, the images of heat capacity of the tissue derived by fitting an exponential function to the images of tissue at infrared wavelengths and comprising images indicative of a cooling rate of the tissue; the image processing system further configured to enhance the images of heat capacity of the tissue with one or more image processing techniques selected from the group consisting of spatial or of image denoising, image averaging, FFT-based filtering, edge enhancement and image segmentation to separate a region of interest from background.  
12. The surgical vision system of claim 11, wherein the secondary instrument with the infrared source is fitted with multiple sources positioned in a specific pattern so that the image processing system can identify an orientation of the secondary instrument from the deposited infrared energy.  
13. The surgical vision system of claim 12, wherein the secondary instrument is configured to sense at least one additional tissue property including at least one of electrical bioimpedance, optical scattering, optical absorption, and tissue density.  
14. The surgical vision system of claim 13, wherein the at least one additional tissue property sensed is a property known to be a function of tissue temperature for at least one tissue type such that heating the tissue with the infrared source causes the additional tissue property to change.  

18. A method of imaging tissue comprising: positioning an instrument near the tissue, the instrument being selected from the group consisting of a laparoscope and an endoscope and comprising a mid- wavelength infrared source and a mid-wavelength infrared imager; using the infrared source to apply high-power infrared light to the tissue, and thereby heating the tissue; disabling the infrared source; acquiring a sequence of infrared images of the tissue while allowing heated tissue to cool; and processing the sequence of infrared images to produce an image depicting tissue cooling rate by fitting a function to pixels of the sequence of infrared images, the function being a first or second order exponential decay function; and enhancing the images of heat capacity of the tissue with one or more image processing techniques selected from the group consisting of spatial or of image denoising, image averaging, FFT-based filtering, edge enhancement and image segmentation to separate a region of interest from background  
19. The method of claim 18, further comprising: obtaining an optical image of the tissue with an optical imaging device of the instrument; and  16PATENT Docket No. 703079 preparing a composite image derived from both the optical image and the image depicting tissue cooling rate.  


A surgical vision system for imaging temperature changes of tissue, comprising: an infrared source configured to provide infrared light to tissue, the infrared light sufficient to heat a surface of the tissue to a temperature between 3 and 10 degrees Celsius above a temperature of surrounding tissue; an infrared camera configured to provide a sequence of infrared images of the tissue; a camera adapted to obtain an optical image of the tissue; and an image processing system configured to determine an image of rate of elevation or decay of temperature of the tissue from the sequence of infrared images of the tissue by fitting a decay function to pixels of the sequence of infrared images of the tissue, the decay function being a first or second order exponential decay function. 










2. The surgical vision system of claim 1, wherein the infrared source is configured to provide infrared light to tissue through an end of an endoscope, and the infrared camera is configured to receive infrared light from tissue through the end of the endoscope. 

    
    4. The surgical vision system of claim 1, wherein the infrared camera is operable at least at a first wavelength in the infrared band of 0.8 to 4.6 microns. 
    5. The surgical vision system of claim 4, wherein the first wavelength is in the infrared band of 1.8 to 4.6 microns. 
    6. The surgical vision system of claim 4, wherein the infrared source is operable at least at a second wavelength in the infrared band of 0.8 to 4.6 microns. 
    7. The surgical vision system of claim 6, wherein the second wavelength is in the infrared band of 1.8 to 4.6 microns. 
    8. The surgical vision system of claim 4, wherein the first wavelength lies between 2.5 and 3 microns. 
    9. The surgical vision system of claim 1, where the image processing system is further adapted with image processing code to prepare a composite image derived from both the optical image and the image of rate of elevation or decay of temperature of the tissue. 
    10. The surgical vision system of claim 1, wherein the image of rate of elevation or decay of temperature of the tissue comprises multiple pixels each depicting rate of change of temperature. 
    11. A surgical vision system for imaging thermal energy of a tissue, comprising: an infrared camera configured to provide images of tissue at infrared wavelengths and located in known orientation with respect to a camera operating in the visible spectrum; an infrared source, located on a secondary instrument, configured to provide infrared light to tissue; and an image processing system configured to determine the location and orientation of the secondary instrument by identifying where the infrared energy was deposited, to display images of heat capacity of the tissue derived from the images of tissue at infrared wavelengths, the images of heat capacity of the tissue derived by fitting an exponential function to from the images of tissue at infrared wavelengths and comprising images indicative of a cooling rate of the tissue. 
 








   12. The surgical vision system of claim 11, wherein the secondary instrument with the infrared source is fitted with multiple sources positioned in a specific pattern so that the image processing system can identify an orientation of the secondary instrument from the deposited infrared energy. 
    13. The surgical vision system of claim 12, wherein the secondary instrument is configured to sense at least one additional tissue property including at least one of electrical bioimpedance, optical scattering, optical absorption, and tissue density. 
    14. The surgical vision system of claim 13, wherein the at least one additional tissue property sensed is a property known to be a function of tissue temperature for at least one tissue type such that heating the tissue with the infrared source causes the additional tissue property to change. 
    15. A method of imaging tissue comprising: positioning an instrument near the tissue, the instrument being selected from the group consisting of a laparoscope and an endoscope and comprising a mid-wavelength infrared source and a mid-wavelength infrared imager; using the infrared source to apply high-power infrared light to the tissue, and thereby heating the tissue; disabling the infrared source; acquiring a sequence of infrared images of the tissue while allowing heated tissue to cool; and processing the sequence of infrared images to produce an image depicting tissue cooling rate by fitting a function to pixels of the sequence of infrared images, the function being a first or second order exponential decay function. 









    16. The method of claim 15, further comprising: obtaining an optical image of the tissue with an optical imaging device of the instrument; and preparing a composite image derived from both the optical image and the image depicting tissue cooling rate. 
   




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793